RITTER, Senior Judge,
(concurring in part, dissenting in part):
I concur with the majority’s conclusions as to the factual and legal sufficiency of the evidence. I also concur that the military judge erred by instructing the members, over defense objection, against drawing any adverse inferences from the appellant’s decision not to testify. However, I do not concur in the majority’s application of a presumption of prejudice in this situation. Testing for prejudice under the standard for nonconstitutional error, I would find that it did not prejudice the appellant, because it did not have a substantial influence on the findings. I must therefore respectfully dissent from the decision to set aside the findings and sentence.
Standard of Review
I agree with the majority’s analysis of the proper standard of review, and that, in this instance, we must review the military judge’s decision de novo. Although military judges have substantial discretionary power in determining which instructions to give, United States v. McDonald, 57 M.J. 18, 20 (C.A.A.F.2002), Military Rule of Evidence 301(g), Manual for Courts-Martial, United States (1998 ed.), imposes a unique limitation on the military judge’s discretion when deciding whether to give the fail-to-testify instruction over defense objection. By establishing as a general rule that the defense counsel’s election is binding on the military judge, Mil. R. Evid. 301(g) emphasizes the importance of the defense counsel’s tactical choice over the military judge’s usual wide discretion in instructing the members. This suggests that a *943military judge’s decision to override the defense counsel’s election, based on a finding that the instruction was necessary in the interests of justice, must be carefully scrutinized.
I find the majority’s reasoning persuasive that the normal deference accorded to a military judge’s rulings on instructions can only be given under Mil. R. Evid. 301(g) when the military judge’s rationale can be carefully scrutinized; that is, when it is clearly stated. In the absence of a clear statement of the “interests of justice” that served as the military judge’s bases for overriding the defense counsel’s normally “binding” election, an appellate court must view the record for itself.
Giving the Instruction was Error
Applying a de novo standard of review, I conclude that the military judge erred in giving the instruction for three reasons. First, it is evident from the record of trial that the military judge did not consider Mil. R. Evid. 301(g) in deciding to give the instruction, inasmuch as the Rule was never mentioned in the course of several discussions on this issue. Second, it appears that the military judge misapplied the law by using a decision process opposite from that provided by Mil. R. Evid. 301(g).1 That is, he apparently assumed that he had no authority to forego the instruction, even after the defense objected. Third, without applying a rule of deference to the military judge’s decision, I find nothing in the bare record alone that makes clear that the interests of justice required the instruction over defense objection.
That is not to say that the military judge did not have a sound basis for concluding that the fail-to-testify instruction was necessary in the interests of justice. The military judge was able to observe and evaluate the demeanor of witnesses and members alike, and may well have concluded that the testimony provided by three victim witnesses, in separate one-on-one encounters with the appellant, so highlighted the appellant’s silence in the eyes of the members that they were certain to draw adverse inferences as a result. I view Mil. R. Evid. 301(g)’s “interests of justice” exception as allowing a military judge to override the defense election upon such a firm conviction, whether it is based on a member’s question or comment, or on the presentation of evidence itself. In this case, however, it is not clear from the record alone, without an account of nonverbal factors that the judge may have considered, that the interests of justice mandated the instruction be given despite the defense counsel’s normally binding election.
Any Error Was Not Prejudicial
Having determined that the military judge erred, I conclude that the error was harmless, for reasons stated below. At most, this case presents an unintentional violation of Mil. R. Evid. 301(g) that could not have adversely affected the members’ findings.
As the majority points out, the United States Supreme Court has clearly held that giving the fail-to-testiiy instruction over defense objection is not constitutional error. Lakeside v. Oregon, 435 U.S. 333, 340—42, 98 S.Ct. 1091, 55 L.Ed.2d 319 (1978). Our superior court has found that for reversal, non-constitutional error must have had a “substantial influence on the findings.” United States v. Pablo, 53 M.J. 356, 359 (C.A.A.F.2000); United States v. Pollard, 38 M.J. 41, 52 (C.M.A.1993). Rejecting these broad parameters, the majority adopts a presumption of prejudice for violations of Mil. R. Evid. 301(g)’s “clear marker for military due process in trials by court-martial.”
However, in determining whether there has been a denial of military due process such that reversal is required, the error must be found to have materially prejudiced the substantial rights of the appellant. See United States v. Kaiser, 58 M.J. 146, 149 (C.A.A.F.2003)(finding instructional error does not always mandate reversal); United States v. Matfield, 4 M.J. 843, 845 (A.C.M.R.1978)(finding error implicating mil*944itary due process must be tested for prejudice). The result is that, for both nonconstitutional error and violations of military due process, the standard for assessing error generally requires a showing of prejudice. Finally, a presumption of prejudice in the situation presented would assume as a matter of law: (1) that the members did not notice that the appellant did not testify, and therefore did not draw adverse inferences on their own, and (2) that the members totally disregarded the military judge’s instruction and affirmatively gave weight to what they were told not to consider at all. These are the very assumptions that the Supreme Court dismissed as “very doubtful,” “dubious,” and “speculative” in Lakeside, as discussed below. 435 U.S. at 340, 98 S.Ct. 1091.
I would find that the military judge’s instruction did not have a substantial influence on the findings, due to a combination of seven factors. First, the evidence against the appellant in general was overwhelming; thus, the members would almost certainly have come to the same conclusions without the military judge’s instruction on the appellant’s silence. Second, in three one-on-one scenarios, the victims’ testimony called special attention to the fact that the appellant did not refute it; hence, any hope of the members failing to notice this evidentiary gap was unrealistic. Third, the members’ findings demonstrate that they did not hold the appellant’s silence against him when they found him not guilty of one of the charged rapes despite the fact that the military judge gave the instruction on the appellant’s right not to testify.
Fourth, the instruction given was an accurate statement of the law. Fifth, there is absolutely no evidence in the record to suggest that the members ignored the judge’s instruction, and held the appellant’s silence against him. Sixth, in the absence of credible evidence to the contrary, we normally presume the court members understood and followed the military judge’s instructions. United States v. Holt, 33 M.J. 400, 408 (C.M.A.1991).
Finally, since we have no indication that the court members were influenced by the military judge’s instruction so as to hold the appellant’s silence against him, a finding of prejudice requires us to make the same assumptions upon which a presumption of prejudice would rely, and which the Supreme Court found so improbable in Lakeside. Again, those two assumptions are: (1) that the members did not notice that the appellant did not testify, and therefore did not draw adverse inferences on their own, and (2) that the members totally disregarded the military judge’s instruction and affirmatively gave weight to what they were told not to consider at all.
Lakeside’s “Speculative” Assumptions
I find both assumptions too great a leap of faith in this case. As for the first assumption, that the members did not notice that the accused did not testify, my experience is that military members in general are far too perceptive to miss the fact that an accused did not testify, particularly when the accused is the only one besides the testifying victim who was present during the alleged offense. In this case, where three separate victims testified to one-on-one encounters with the appellant, the latter’s silence was undoubtedly noticed by the members. Assuming the members realized the obvious fact that the appellant did not testify, they might well, without a curative instruction, draw adverse inferences against the appellant from his lack of testimony.
As for the Supreme Court’s second-named assumption — that the members totally disregarded the judge’s instruction and affirmatively gave weight to what they were told not to consider at all — I submit that if it is “very doubtful” that a civilian jury would totally disregard the instructions of a judge, it is even more doubtful that military members would do so. Military personnel are accustomed to following orders, and they normally show great deference for the rights of a military member accused of an offense. Moreover, since we normally presume that members follow the military judge’s instructions, Holt, 33 M.J. at 408, a finding of actual prejudice in this case should require something more than a mere assumption that the members did not comply with the military judge’s instruction.
*945Accordingly, I respectfully dissent from the majority’s decision to set aside the findings and sentence based on this assignment of error.
Chief Judge DORMAN concurs.

. The military judge stated: "I feel that that is necessary to give unless the defense has case law to cite for the proposition that I shouldn’t give it even though the defense objects.” Record at 1676 (emphasis added). While perhaps inartfully worded, this statement suggests that the military judge believed that he was legally required to give the instruction, rather than that he was required not to give it, absent special circumstances.